ORDER
On March 18, 1991, the United States Supreme Court vacated the judgment of this court in the present case and remanded the case to this court for further consideration in light of this court’s en banc opinion to be filed in Taggart v. Jefferson County Child Support Enforcement Unit, 915 F.2d 396 (8th Cir.) (Taggart), reh ’g en banc granted, 934 F.2d 1414 (1990). Brown Group, Inc. v. Hicks, - U.S. -, 111 S.Ct. 1299, 113 L.Ed.2d 234 (1991).
On June 6, 1991, this court filed its en banc opinion in Taggart holding that, after the Supreme Court’s decision in Patterson v. McLean Credit Union, 491 U.S. 164, 109 S.Ct. 2363, 105 L.Ed.2d 132 (1989), discriminatory discharge claims are not actionable under 42 U.S.C. § 1981. 935 F.2d 947, 948 (8th Cir.1991). The mandate in Taggart was issued in August 1991.
Pursuant to the directions of the Supreme Court, we have reconsidered our opinion in light of this court’s en banc opinion in Taggart. Accordingly, we now reverse the judgment of the district court and remand the case to the district court with directions to dismiss the complaint with prejudice.